Case: 21-1908     Document: 68          Page: 1        Filed: 02/14/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                 TRAVEL SENTRY, INC.,
                    Plaintiff-Appellee

                                  v.

                     DAVID A. TROPP,
                    Defendant-Appellant
                   ______________________

                         2021-1908
                   ______________________

    Appeal from the United States District Court for the
 Eastern District of New York in No. 1:06-cv-06415-ENV-
 RLM, Senior Judge Eric N. Vitaliano.

           --------------------------------------------------

                     DAVID A. TROPP,
                     Plaintiff-Appellant

                                  v.

 CONAIR CORPORATION, HP MARKETING CORP.,
  LTD., MAGELLAN'S INTERNATIONAL TRAVEL
   CORPORATION, TITAN LUGGAGE USA, TRG
             ACCESSORIES, LLC,
                 Defendants

   BRIGGS & RILEY TRAVELWARE LLC, DELSEY
Case: 21-1908    Document: 68    Page: 2    Filed: 02/14/2022




 2                              TRAVEL SENTRY, INC.   v. TROPP



  LUGGAGE INC., L.C. INDUSTRIES, LLC, OUTPAC
   DESIGNS INC., TRAVELPRO INTERNATIONAL
      INC., VICTORINOX SWISS ARMY, INC.,
                WORDLOCK, INC.,
                Defendants-Appellees
               ______________________

                        2021-1909
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of New York in No. 1:08-cv-04446-ENV-
 RLM, Senior Judge Eric N. Vitaliano.
                  ______________________

                Decided: February 14, 2022
                 ______________________

    WILLIAM L. PRICKETT, Seyfarth Shaw LLP, Boston, MA,
 argued for Travel Sentry, Inc., Briggs & Riley Travelware
 LLC, Delsey Luggage, Inc., L.C. Industries, LLC, Outpac
 Designs, Inc., Travelpro International Inc., Victorinox
 Swiss Army, Inc., and Wordlock, Inc.

     ERIC A. WHITE, Mayer Brown LLP, Washington, DC,
 argued for David A. Tropp. Also represented by JAMIE B.
 BEABER, ANDREW JOHN PINCUS; ROBERT G. PLUTA, Chicago,
 IL.

    PETER BERNSTEIN, Scully, Scott, Murphy & Presser,
 Garden City, NY, for defendant-appellee Briggs & Riley
 Travelware LLC.

     MICHAEL A. SCHOLLAERT, Baker Donelson Bearman
 Caldwell & Berkowitz, PC, Baltimore, MD, for defendant-
 appellee Delsey Luggage Inc. Also represented by EMILY
 R. BILLIG.
                 ______________________
Case: 21-1908     Document: 68      Page: 3    Filed: 02/14/2022




 TRAVEL SENTRY, INC.   v. TROPP                               3




   Before LOURIE, SCHALL, and TARANTO, Circuit Judges.
 PER CURIAM.
     These two patent cases involve David Tropp’s U.S. Pa-
 tent Nos. 7,021,537 and 7,036,728. The district court
 granted summary judgment against Mr. Tropp on the
 ground that all the at-issue claims of those patents—of
 which the parties agree claim 1 of the ’537 patent is repre-
 sentative—are invalid because they claim ineligible subject
 matter under 35 U.S.C. § 101. Travel Sentry, Inc. v. Tropp,
 527 F. Supp. 3d 256, 259 (E.D.N.Y. 2021). Mr. Tropp ap-
 peals. We affirm.
     The district court correctly held representative claim 1
 ineligible. The claim recites a method of making available
 to consumers a dual-access lock having a combination-lock
 portion and a master-key-lock portion, marking it so that
 luggage screeners know a master key will open it, agreeing
 with a screening entity that its luggage screeners will use
 the key to open a marked bag if opening is necessary, and
 marketing the luggage to consumers as subject to this
 screening process. The district court summarized: The
 claim “essentially describe[s] the basic steps of using and
 marketing a dual-access lock for luggage inspection, a long-
 standing fundamental economic practice and method of or-
 ganizing human activity.” Id. at 265.
     The court properly held the claim to be directed to an
 abstract idea, noting that our precedents consistently rec-
 ognize the abstract character of such practices and meth-
 ods. See, e.g., Intellectual Ventures I LLC v. Symantec
 Corp., 838 F.3d 1307, 1313 (Fed. Cir. 2016). The court also
 properly held that Mr. Tropp identified no “inventive con-
 cept” in the claim’s details—in particular, in the claim’s ref-
 erence to a “special” lock. Travel Sentry, 527 F. Supp. 3d
 at 267–69. No “technical specifications or concrete im-
 provements,” or identification of what physical changes are
 made to the lock mechanism to make the lock “special,” is
Case: 21-1908    Document: 68      Page: 4    Filed: 02/14/2022




 4                               TRAVEL SENTRY, INC.   v. TROPP



 found in the claim (or, for that matter, the specification),
 id. at 266, an absence that “only highlight[s] the generic
 nature” of the “special lock” and other details to which Mr.
 Tropp pointed, id. at 268. And there is no genuine dispute
 about the fact that dual-access (combination/key) locks
 were familiar and used in luggage screening, with bags
 identified by a tag to enable such use. Id. at 268–69. In
 these circumstances, the claim fails to pass muster under
 both steps of the eligibility inquiry. See Simio, LLC v.
 FlexSim Software Prods., Inc., 983 F.3d 1353, 1364 (Fed.
 Cir. 2020) (observing that where the focus of the claimed
 advance is abstract, an abstract-idea improvement cannot
 transform the ineligible claim into an eligible one).
      In this court, Mr. Tropp argues that claim 1 is directed
 to “the creation of novel physical locks with a uniform mas-
 ter key (that works with a variety of locks that have differ-
 ent locking mechanisms).” Tropp Opening Br. 18. This
 contention raises at least two substantial questions bear-
 ing on eligibility under § 101: Does the claim, properly con-
 strued, require a dual-access lock in which the key for the
 master-key lock portion is the same for different combina-
 tion-lock mechanisms? And if so, could the claim pass mus-
 ter under § 101 in the absence of anything in the
 specification, or even in the summary judgment record,
 that provides details regarding the physical makeup,
 mechanism, or operation of such a lock indicating a con-
 crete technical advance over earlier dual-access locks? See,
 e.g., Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d
 1253, 1258–59 (Fed. Cir. 2016) (holding invalid under § 101
 a claim that “is drawn to the [abstract] idea itself” instead
 of “how to implement” it and noting that “[e]ven if all the
 details contained in the specification were imported into
 the [patent] claims, the result would still not be a concrete
 implementation of the abstract idea”); Apple, Inc. v.
 Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016). But
 we do not address those questions, because Mr. Tropp has
 not preserved this argument for eligibility.
Case: 21-1908    Document: 68     Page: 5    Filed: 02/14/2022




 TRAVEL SENTRY, INC.   v. TROPP                            5



     In his opposition to the § 101 summary judgment mo-
 tion, Mr. Tropp referred to the “special lock having a com-
 bination lock portion and a master key lock portion” and
 the “identification structure” as the claimed improved
 “physical components.” J.A. 1659 (internal quotation
 marks and citation omitted). Nothing in that opposition
 argued that the inventive concept in the claims was, or in-
 cluded, the creation of a new dual-access lock with a master
 key capable of opening dual-access locks whose combina-
 tion-lock mechanisms differed from one another. We need
 not evaluate Mr. Tropp’s opposition to a different summary
 judgment motion (concerning prior art invalidity) or the
 statement of disputed facts under Local Civil Rule 56.1 to
 determine whether they contained meaningful assertions
 about physical changes in the locks. In his opposition to
 the § 101 motion, Mr. Tropp did not argue for the § 101 sig-
 nificance of the lock-mechanism improvement he now as-
 serts to be required, an argument materially different from
 what he did argue. We decline to upset the district court’s
 judgment based on an argument like this made for the first
 time on appeal. See, e.g., Icon Health & Fitness, Inc. v.
 Strava, Inc., 849 F.3d 1034, 1040 (Fed. Cir. 2017).
                          AFFIRMED